Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lindsay S. Adams on October 20, 2021.
The application has been amended as follows: 
Canceled claims 2, 3, 12, 17, 18 and 20.
Amended claim 1 as follows:
1. (Currently Amended) A device removably connected to a lining layer and an inner shock- absorbing portion of a helmet, said device comprising: 
a first element fixed to said lining layer; and 
a second element fixed to said inner shock-absorbing portion, said inner shock-absorbing portion being made from foam; 

wherein said first element and said second element are adapted with a snap-fit coupling means configured to mechanically couple said first element to said second element and positioned on a side of said second element opposite from said threaded portion, said snap-fit coupling means comprising a female seat made on said second element and a male protrusion made on said first element, said male protrusion being reversibly constrainable in said female seat; 
wherein the second element comprises an additional opening connected to and disposed within said female seat, said additional opening having an upper edge arranged at a lower surface of the female seat and being shaped in such a way to matingly cooperate with a tool for screwing the second element into the foam of the inner shock-absorbing portion;
wherein said threaded portion has a thread having a ratio between an inner diameter (Di) of the thread and a maximum depth (Hmax) of the thread comprised between 0.15 and 0.5; and 
[[and]] wherein said thread is a thread with a variable thread angle (α), with a minimum value comprised between 25 and 35 degrees, and a maximum value comprised between 35 and 50 degrees.  
Amended claim 4 as follows:
4. (Currently Amended) The device according to claim [[2]] 1, wherein said second element comprises a foil for coupling to a surface of said inner shock-absorbing portion, said foil having said female seat.  
Amended claim 6 as follows:
6. (Currently Amended) The device according to claim 1, wherein the ratio between the maximum depth (Hmax) and a thread pitch of said threaded portion is between 1.00 and 1.80.  
Amended claim 13 as follows:
13. (Currently Amended) The device according to claim 6, wherein the ratio between the maximum depth (Hmax) and the thread pitch of said threaded portion is between 1.20 and 1.60.  
Amended claim 14 as follows:
14. (Currently Amended) The device according to claim 6, wherein the ratio between the maximum depth (Hmax) and the thread pitch of said threaded portion is about 1.40.  
Amended claim 15 as follows:
15. (Currently Amended) The device according to claim 1, wherein the ratio between the inner diameter (Di) and the maximum depth (Hmax) of the thread of said threaded portion is between 0.15 and 0.35. 
Amended claim 16 as follows:
16. (Currently Amended) The device according to claim 1, wherein the ratio between the inner diameter (Di) and the maximum depth (Hmax) of the thread of said threaded portion is about 0.23.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the device disclosed by TS Tech in view of Gens to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/20/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619